Citation Nr: 9932658	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  96-51 520	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1973.

This matter arises from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) regional office (RO) 
in Huntington, West Virginia, that denied the veteran's 
application to reopen a claim of service connection for a 
chronic nervous disability.  The veteran appealed to the 
Board of Veterans' Appeals (Board) and on August 15, 1997, 
the Board entered a decision denying the veteran's 
application to reopen a claim of service connection for a 
psychiatric disability.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court) (formerly 
known as the Court of Veterans Appeals) and in November 1998, 
the Court ordered that the August 1997 Board decision be 
vacated and the matter remanded for consideration of a recent 
decision of the U.S. Court of Appeals for the Federal 
Circuit.  In this decision, a new standard was set for 
determining whether new and material evidence has been 
submitted.  Hodge v West, 155 F. 3d 1356 (Fed Cir 1998).  In 
March 1999 the Board remanded the matter to the RO for its 
consideration of the new Hodge standard.  


FINDINGS OF FACT

1.  In an August 1994 decision, the Board denied service 
connection for a psychiatric disability; this decision is 
final.

2.  Evidence added to the record since the August 1994 Board 
decision is not cumulative or redundant, is relevant and 
probative, and, when viewed in conjunction with the evidence 
previously of record is so significant that it must be 
considered in order to fairly decide the merits of the case.

3.  The veteran's claim of service connection for a 
psychiatric disability is plausible.



CONCLUSIONS OF LAW

1.  Evidence received since the August 1994 Board decision 
denying service connection for a nervous disability is new 
and material; and the veteran's claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a psychiatric disability, to 
include schizophrenia.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's October 1970 enlistment examination report 
shows that he had a normal clinical psychiatric evaluation.  
Service medical records in February 1972 show that he 
attempted suicide by taking 36 Bufferin tablets due to 
depression after losing a football game.  He was diagnosed as 
having moderate to severe schizoid personality and was noted 
to be undergoing situational stress reaction, with the main 
feature being depression.  His prognosis was determined to be 
fair so long as he was able to adequately ventilate his 
feelings with either his friends or a professional.  

In October 1972 the veteran underwent a psychological 
evaluation prior to a planned judicial proceeding.  
Evaluation findings revealed that he was not suicidal or 
depressed.  An impression was given that he was 
psychologically well adjusted and normal.  

The veteran was found to have a normal clinical psychiatric 
evaluation at his separation examination in September 1973.

Records from St. Joseph Hospital show that the veteran was 
hospitalized from February, 2, 1989, to February 5, 1989, due 
to an overdose of Tylenol and other drugs.  The examining 
physician opined that the veteran was suffering from major 
depressive symptoms manifested by a 20 pound weight loss and 
chronic feelings of worthlessness and suicide for months.  He 
indicated that the veteran more than likely had a personality 
disturbance which was perhaps based on chronic dysphoria 
which was long standing.  On discharge the veteran was 
diagnosed as having a recent suicide attempt and major 
depression.

In April 1990 the veteran submitted a statement indicating 
that he had been living in a shelter for the homeless in 
California and was being treated for manic depression.  He 
said that his chronic depression had improved due to 
medication.  He also said that he had attempted suicide on 
two occasions, once in service in 1972, and once in January 
1989.

In November 1990 the veteran filed a claim for service 
connection for manic and chronic depression.  He indicated 
that the condition began in 1972 when he was hospitalized for 
a suicide attempt.

According to a January 1991 VA examination report, the 
veteran's psychiatric symptoms began two years earlier when 
he took an overdose of Tylenol tablets after he failed a 
driving test and his wife left him.  It was also reported 
that his mother suffered from manic depression.  The examiner 
indicated that there was a history of a suicide gesture and 
some depressed mood in the past, but that there were no 
symptoms of illness at the present time.  He diagnosed the 
veteran as having an adjustment disorder with depressed mood 
and the possibility that there may have been a personality 
disorder, but that it was not clearly delineated in the 
interview.

In July 1991 the RO denied the veteran's claim for service 
connection for a psychiatric disability.

According to a September 1991 discharge summary from San 
Pedro Mental Health in Los, Angeles, California, the veteran 
had arrived in March 1990 homeless and with a history of 
depression.  The summary also shows that he had been referred 
to a homeless program and had been treated with medication.  
It also states that he participated in a stay well group 
where he worked to improve auditory hallucinations, low self 
esteem, and assertion.  The summary further states that the 
veteran's case was being closed since he had moved out of 
state.  The principal diagnosis was bipolar disorder and mild 
depression.  A secondary diagnosis was given of life 
circumstance problem.  

In a November 1991 statement the veteran said that he was 
receiving disability benefits from the Social Security 
Administration due to manic depression.  He said that he 
suffered from manic depression in service, but had been 
incorrectly diagnosed in service as having schizophrenia.

In December 1991 the veteran was examined by C. Vega-B, M.D., 
who indicated that it was his understanding that the veteran 
had been aggressively psychiatrically ill since 1989.  Based 
on examination findings he gave an impression of bipolar 
affective illness, by history, and included schizoaffective 
illness in the differential diagnosis.  Additional medical 
records from Dr. Vega are on file showing treatment in 1991 
and 1992 for bipolar affective illness with the possibility 
of schizoaffective illness.  Treatment consisted of 
medication.

Dr. Vega evaluated the veteran in March 1993 at which time 
the veteran reported that he was doing well from a 
psychiatric standpoint.  His diagnosis remained unchanged and 
he was noted to be tolerating his medication relatively well.

In an October 1993 rating decision the RO continued the 
denial of the veteran's claim for service connection for a 
psychiatric disability.  

In August 1994 the Board denied the veteran's claim for 
service connection for a psychiatric disability.

Evidence submitted after the 1994 Board decision is 
summarized below.

A September 1991 VA Intake Summary shows that the veteran 
reported having some severe symptoms in 1989, but had 
experienced some pretty severe periods of depression 
throughout his life.  He was diagnosed as having bipolar 
disorder, depressed, in full remission, and rule out 
schizophrenia, undifferentiated type.  He was given a global 
assessment of functioning (GAF) score of 80.

A March 1993 hospital record from Huntington State Hospital 
shows that the veteran had been admitted to the facility 
after attacking his son and tearing up his apartment.  His 
medical history included a suicide attempt in service.  He 
was diagnosed as having bipolar disorder, mixed, and 
depressed mood.  

The veteran underwent a private psychiatric examination in 
April 1994.  The examiner stated that the veteran "[had] 
been aggressively psychiatrically ill since the year1989, 
although I suspect that for several years prior to that 
premorbidly, he had been subclinically psychiatrically ill."  
He indicated that the veteran's major problem was his 
noncompliance with treatment.  He opined that the veteran was 
primarily suffering from schizoaffective illness, although he 
was historically thought to be suffering from bipolar 
affective illness.

In June 1994 the veteran was hospitalized for approximately 
one month where he underwent psychiatric examination.  His 
admitting diagnosis of bipolar disorder was changed to 
schizoaffective disorder at discharge.  The physician 
formulated that the veteran had become depressed in service 
and took an overdose when he found out that his father 
refused to acknowledged him as his son.  He also said that 
the veteran had very low self-esteem and a low tolerance for 
frustration, and that his life appeared to be bad right after 
his wife left him.

The veteran was hospitalized from April 1, 1995, to April 10, 
1995, for schizoaffective disorder.  The hospital discharge 
summary shows that he had poor compliance with his medication 
and eventually decompensated to a point that required medical 
treatment.  During the veteran's hospitalization he showed 
much improvement and was discharged to the care of his 
mother.

The veteran indicated in a May 1995 letter that he did not 
have a mental illness prior to service.  He also said that 
following his suicide attempt in service he again attempted 
to take his own life in January 1993.

In July 1995 the veteran filed an application to reopen his 
claim for service connection for a psychiatric disability.  
On his application he indicated that he did not recall having 
any psychiatric problems as a child, but had been sent to a 
psychiatrist in the first grade.  He also said that he should 
have received a medical discharge from service and always had 
problems related to work.

A private hospital discharge summary in September 1995 shows 
that the veteran had been brought to the hospital by the 
Secret Service after making written threats against the 
President of the United States.  The summary also shows that 
he began hearing voices two years earlier, and had been 
delusional for at least a couple of years.  The veteran was 
diagnosed as having schizoaffective disorder and was given a 
GAF score of 20.

In a December 1995 letter the veteran said that he did not 
realize he was mentally ill until after his suicide attempt 
in 1989.  He said that he had become a manic depressant in 
service after receiving a letter from his father who 
"[denied] him".

In March 1996 the RO received two letters from the veteran 
who indicated that he was terminally insane as a result of  
receiving a letter from his father who denied that he was his 
son.  He also said that he started "seeing things" in the 
fall of 1989 and began "hearing music" in 1990.

In a March 1996 rating decision, the RO denied the veteran's 
application to reopen a claim for service connection for a 
psychiatric disability.

In April 1996 the veteran filed an application to reopen his 
claim for service connection for a psychiatric disability.  
He said that he had been diagnosed as having bipolar manic 
depression in 1990 and was told that he had been born with 
the illness, but that it could be triggered by a traumatic 
event.  He said that he experienced a traumatic event in 
service when he received a letter from his father.

The veteran was seen by a private psychiatrist in May and 
June 1996 for medical somatic checks.  These medical records 
show that the veteran had been experiencing auditory 
hallucinations.

In July 1996 the RO continued the denial of the veteran's 
application to reopen a claim for service connection for a 
psychiatric disability.

On file is a September 1996 letter from A. E. Guianzon, M.D., 
who indicated that the veteran had been a patient at his 
clinic from 1991 to 1993 and from 1994 to "present".  He 
said that the veteran's diagnosis was schizoaffective 
disorder with psychotic features and that he was being 
maintained on medication.

In October 1996 the RO denied the veteran's application to 
reopen his claim for service connection for a psychiatric 
disability.

Also in 1996 the RO received several letters from the veteran 
indicating that he had become mentally ill in service and 
that his condition had been triggered by a letter that he had 
received from his father disavowing him as his son.

The veteran has submitted numerous letters from 1997 to 1999 
attesting to his entitlement to compensation benefits for his 
psychiatric disability, some of which are illegible.  In 
these letters the veteran made numerous contentions to the 
effect that he had been informed by VA that he was going to 
be receiving compensation benefits.  He also said that VA had 
requested that he provide additional information as a means 
of determining how much to pay him. 

II.  Legal Analysis

The Board denied the veteran's claim of service connection 
for a psychiatric disability in August 1994.  This decision 
is final.  38 C.F.R. § 20.1100 (1999).  In order to reopen a 
claim of service connection for this disability, new and 
material evidence must be submitted since the August 1994 
disallowance of the claim.  See 38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140 (1990); Evans v. Brown, 9 Vet. 
App. 273 (1996).  

In Hodge, supra, the Federal Circuit expressly rejected the 
standard for determining whether new and material evidence 
has been submitted sufficient to reopen a claim as set forth 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), and held that 
there is no longer a requirement that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Id. 

Instead, the Federal Circuit in Hodge held that new and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Although the RO determined in March 1999 that the veteran did 
submit new and material evidence sufficient to reopen his 
claim, the Board has the legal duty to address the new and 
material evidence issue regardless of the RO's action in this 
matter.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  In 
doing so, the Board finds that by applying the new standard 
for evaluating new and material evidence claims, the evidence 
submitted after the August 1994 decision bears directly and 
substantially on a claim of service connection for a 
psychiatric disability and is thus new and material.  Hodge, 
supra.  Such evidence includes a March 1993 medical record 
which states that the veteran began having mental problems in 
service.  Moreover, the evidence contains a new psychiatric 
diagnosis of "schizoaffective disorder".  This diagnosis is 
significant in view of the veteran's inservice medical record 
noting that he was diagnostically seen as a moderate to 
severe "schizoid personality".  Having determined that new 
and material evidence has been added to the record, the 
veteran's claim of service connection for a psychiatric 
disability is reopened.  Hodge, supra.

As the veteran's claim has been reopened, it must now be 
immediately determined whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v West, 12 
Vet. App. 203 (1999).  

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d at 1464, 1468 (Fed Cir 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Certain chronic diseases, including psychoses, will be 
presumed to be service-connected if manifest to a compensable 
degree within one year of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309.  

As stated above, the veteran's service medical records 
contain a notation that he was diagnostically seen as a 
moderate to severe schizoid personality.  These records 
further show that he underwent situational stress reaction in 
February 1972 when he attempted suicide, and that the main 
feature was depression.  In this regard, the veteran contends 
that he has been feeling depressed ever since service.  
Indeed, postservice medical records beginning in 1989 are 
replete with findings of depression.  Thus, a plausible claim 
has been established for service connection for a psychiatric 
disability on the basis of continuity of symptomatology, 
notably depression.  38 C.F.R. § 3.303(b); McManaway v. West, 
No. 97-280 (U.S. Vet. App. Sept. 29, 1999).  

While there is a gap in time from 1973 to 1989 where the 
veteran did not seek medical attention, later medical 
evidence suggests that the veteran's psychiatric symptoms 
existed prior to 1989.  More specifically, an April 1994 
Comprehensive Psychiatric Evaluation report contains a 
physician's statement that "[The veteran has] been 
aggressively psychiatrically ill since the year 1989, 
although I suspect that for several years prior to that 
premorbidly, he had been subclinically psychiatrically ill."  
This certainly dates the veteran's psychiatric disability 
earlier than the date that he actually sought treatment, in 
1989.  In this regard, the Court of Appeals for Veterans 
Claims (formerly known as the Court of Veterans Appeals) has 
repeatedly cautioned that the regulatory requirement is for a 
showing of continuity of symptomatology, not treatment.  
Savage v. Gober, 10 Vet. App. 488, 496-497 (1997); Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1992).


ORDER

The application to reopen a claim of service connection for a 
psychiatric disability is granted and this service connection 
claim is well grounded; thus, it is subject to further action 
as discussed in the remand below.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Due to the plausibility of the veteran's service connection 
claim, VA must fulfill its statutory obligation to assist him 
with the facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a).  In this regard, VA regulation provides that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  In this case, a medical opinion is 
required which addresses the nature and etiology of the 
veteran's current psychiatric diagnosis.  Accordingly, he 
should be afforded a VA psychiatric examination which is 
thorough and which takes into account the veteran's record of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Suttmann v. Brown, 5 
Vet. App. 127 (1993). 

In addition, the evidence shows that the veteran has been in 
receipt of social security disability benefits for many 
years.  Accordingly, his Social Security Administration 
record should be obtained, to include all medical evidence 
used in deciding the disability claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Finally, it should be noted that after the RO forwarded the 
case to the Board, and within 90 days of the Board's receipt 
of the claim, numerous statements were received from the 
veteran in regard to his service connection claim.  The RO 
should consider this additional evidence when it reviews the 
veteran's claim and take appropriate action.  See 38 C.F.R. 
§ 20.1304 (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain the veteran's 
complete record from the Social Security 
Administration to include all medical 
records used in deciding the disability 
claim.

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the diagnosis and etiology of 
any current psychiatric problems.  The 
examiner should be asked to review the 
evidence contained in the claims file, 
including the service medical records and 
a copy of this REMAND, examine the 
veteran, and respond to each of the 
following items:

a.  State as precisely as possible 
all psychiatric diagnoses that the 
veteran currently has.

b.  For each diagnosis listed in 
"a," above, state as precisely as 
possible the time of onset of the 
disorder(s) and give a medical opinion as 
to whether the disorder(s) is/are 
etiologically related to a disease or 
injury the veteran had in service.

The examiner should set forth in detail 
all findings that provide a basis for the 
opinion.  

3.  The RO should then review the claim 
of service connection for a psychiatric 
disability, to include the additional 
statements that the veteran submitted 
subsequent to the RO's issuance of the 
April 1999 Supplemental Statement of the 
Case.  If the benefit sought is denied, a 
supplemental statement of the case should 
be issued.


After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
the governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







